Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the current application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #35 (Fig.4A).  A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  See PTOL-37 Notice of Allowability,  paragraph 5 requiring corrected drawings (Fig. 4A) within a three month period.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Anderson on 30 June 2022. The application has been amended as follows: 
In the claims:
Claim 1, line 3: insert “adjoining” before “links”
Claim 13, line 6: insert “adjoining” before “links”
In the specification:
Paragraph [0023] line 2: change “34” to “33”
Paragraph [0028]: add the following new sentence at the end of the paragraph:  “In one example embodiment of the mooring system 10, the ballast cage connection point 40 is configured to pivot about an axis 46 that is perpendicular to the pivot pins 18 such that the chain 14 extends vertically from the ballast cage 12 when the ballast cage 12 comes to rest on a sloped underwater surface 45, such as shown in Fig. 6.”
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a mooring system comprising a ballast platform and a buoyant object connected to each other by a chain comprising a plurality of adjoining links that are pivotally connected to each other via parallel pivot pins such that the chain is configured to not rotate about a vertical axis that is orthogonal to axes of rotation of the pivot pins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pollack, US 4637355 discloses a mooring system comprising a ballast platform #40 and a chain #50 comprising a plurality of links where the chain is connected to the ballast platform at one end and to a buoyant object (#52 and #14).  Linnenbank, US 3664122 discloses a chain connection link used to connect lengths of common stud chain, the connecting link having parallel pivot pins #20.  Bruce, RE28746 discloses a chain cable with adjoining links connected by parallel pivot pins, however the pivot pins alternate orthogonally allowing the chain to rotate about a vertical axis that is orthogonal to the pivot pins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617